 496DECISIONSOF NATIONALLABOR RELATIONS BOARDproduction requirements. The production progress clerk spendsthemajor part of his time on the production floor and is de-scribed as "the eyes of the general foreman." The materialcontrol clerk keeps accurate records of materials receivedinto the plant. He is responsible to the production controlsupervisor and works in the same general plant area. Thechief stores and receiving clerk acts as a leadman for otheremployees. In this capacity, he directs the employees who issuematerials required for the manufacture of Employer's products.It is also his responsibility to see that adequate inventory con-trol is maintained.He reports to the general foreman.In view of the foregoing, it is apparent that the productioncontrol assistant,production progress clerk,material controlclerk, and the chief stores and receiving clerk perform func-tions generally performed by plant clerical employees whomthe Board customarily includes in production and maintenanceunits. 5 Accordingly, we shall include them in the unit.Purchasing assistant; expediter--purchasing; clerk--orderdepartment: The record does not contain adequate evidence toenable us to determine whether these employees are primarilyoffice clerical, plant clerical, or managerial employees. Underthese circumstances, we will permit them to vote subject tochallenge.We find that the following employees of the Employer con-stitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act: All pro-duction, maintenance, and repair employees at the Employer'sNorwalk,California, plant, including electricians, workingleadmen; plant clerical employees; layout and fitup--A, B, C;machinist; boxer and crater;welder; steel straightener;electrician- -maintenance;general maintenance;drill press andmachine operator "A"; painter--spray and hand; crane oper-ator; storekeeper; shipping and receiving clerk; productionprogress clerk;chief stores and receiving clerk;assemblerand experienced helper; helper; janitor; production controlassistant;and the material control clerk, but excluding officeclerical employees, professional employees, guards, andsupervisors as defined in the Act'.[Text of Direction of Election omitted from publication.]5 Cf. Clarostat Mfg. Co , Inc., 105 NLRB 20; East Texas Steel Castings Company, 95 NLRB1135;Gluck Bros., Inc., 83 NLRB 683; General Electric Company, 81 NLRB 654; OrleansMaterials & Equipment Co., Inc., 76 NLRB 351.6 The record does not indicate that the production control assistant or the chief stores andreceiving clerk possess any supervisory authority.ANHEUSER-BUSCH, INC., FALSTAFF BREWING CORPORA-TION, GRIESEDIECK BROTHERS BREWERY COMPANY,GRIESEDIECK -WESTERN BREWERY COMPANY (HYDEPARK PLANT), and INTERNATIONAL UNION OF UNITEDBREWERY, FLOUR, CEREAL, SOFT DRINK AND DIS-107 NLRB No. 113. ANHEUSER-BUSH, INC497TILLERY WORKERS OF AMERICA, C. I. 0., AND ITSLOCAL UNION NO. 187,PetitionerANHEUSER-BUSCH, INC.andINTERNATIONAL UNION OFUNITED BREWERY FLOUR, CEREAL, SOFT-DRINK ANDDISTILLERY WORKERS OF AMERICA, C. I. 0., AND ITSBREWERY ENGINEERS, LOCAL 246,PetitionerANHEUSER-BUSCH, INC.andINTERNATIONAL UNION OFUNITED BREWERY, FLOUR, CEREAL SOFT DRINK ANDDISTILLERY WORKERS OF AMERICA, C. I. 0., AND ITSLOCAL UNIONNO. 187, PetitionerANHEUSER-BUSCH, INC., FALSTAFF BREWING CORPORA-TION, GRIESEDIECK BROTHERS BREWERY COMPANY,GRIESEDIECK-WESTERN BREWERY COMPANY (HYDEPARK PLANT)andBREWERY FIREMEN, OILERS ANDMAINTENANCE MEN, LOCAL UNION NO. 367,affiliated withINTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, A.F. L., PetitionerANHEUSER -BUSCH, INC.andBREWING, MALTING AND GEN-ERAL LABOR DEPARTMENT, LOCAL NO. 6, affiliated withINTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, A.F. L., PetitionerANHEUSER-BUSCH, INC., FALSTAFF BREWING CORPORA-TION, GRIESEDIECK BROTHERS BREWERY COMPANY,GRIESEDIECK-WESTERN BREWERY COMPANY (HYDEPARK PLANT)andBREWING, MALTING AND GENERALLABOR DEPARTMENTS, LOCAL UNIONNO. 6, affiliatedwith INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, A.F. L., Petitioner.Cases Nos. 14-RC-1952,14-RC-1955,14-RC-1988, 14-RC-2034,14-RC-2035,and 14-RC-2036. December 22, 1953SUPPLEMENTAL DECISIONOn March 27,1953, the Board issued a Decision,Order, andDirection of Elections' in the above-entitled cases,establish-ing, inter ali a, a multiemployer unit of bottle-shop employeesat the St. Louis,Missouri,breweries of the several Employersherein, including Anheuser.On June 24,1953, following a secretelection conducted among employees on the bottle-shop unit,the Board certified Brewery Workers,C.I.O., and its Local1103 NLRB 1205. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARD187,2 as the exclusive bargaining representative of all employeesin this unit.On July 10,1953,Anheuser filed a motion to clarify thebottle-shop unit, so far as it pertained to its employees, todetermine specifically whether a group of 5 employees whoregularly work in the basement of the Bevo building at Anheuser,but are assigned from time to time to similar work on the firstfloor of the Bevo building,are included in, or excluded from,the bottle-shop unit during such assignments.On July 10, 1953,theBoard remanded the cases to the Regional Director forfurther hearing on this issue.Pursuant to notice,further hearing was held before HarryG. Carlson,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in these cases,including the recordmade at the further hearing,the Board makes the followingsupplemental findings of fact:That portion of the multiemployer bottle-shop unit whichapplies to Anheuser employees and to the issue now before theBoard reads as follows:All hourlyrated production and maintenance employeesengaged in production, shipping,storage, receiving, andnoncraft maintenance operations in bottling departmentsand bottling department areas,including...employees inthe basement and on the first and second floors of . . . theBevo building at Anheuser-Busch,Inc.; but excluding . . .employees in the draught beer washing and packaging oper-ations in the Bevo building at Anheuser-Busch,Inc.,; andin government cellars; brewing department employees;...employees in areas other than bottling departmentareas; . . ."(Emphasis supplied.)Brewery Workers,C.I.O., and itsLocal 187,alleges that theBevo basement employees assigned from time to time to workon the first floor of the Bevo building are essentially Bevobasement employees and are therefore properly included in thecertified bottle-shop unit,previously found appropriate by theBoard. Local 6 of the Teamsters,AFL, 3 however,contendsthat these employees,so and as assigned, become,by virtueof this assignment to brewing department areas,brewing de-partment employees and that they are, as such,excluded fromrepresentation in the bottle-shop unit.The Employer,urgingthe operating economy of assigning material handlers wherethey are needed,takes no specific position respecting therepresentation dispute.2 International Union of United Brewery, Flour,Cereal, Soft Drink and Distillery Workersof America,C I. 0., and its Local Union No. 187.3Brewing,Malting and General Labor Departments, Local Union No. 6,affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL. ANHEUSER-BUSH, INC.499The bottlingoperationsoccupy theupper 5 floors and thebrewing department operations occupy the first and third floorsof the 7-story Bevo building. The basement in that building isused primarily as freight yard, with all incoming shipmentsarriving by rail handled there. Shipments arrivingbytruck arehandled on the first floor. Shipments of empty cooperage, re-gardless of how they arrive, are lifted by means of elevatorsto the brewing department area on the third floor for washingand later lowered to the first floor brewing department forracking and filling. The handling of such empty cooperage onthe first floor gives rise to the current dispute.Although normally a brewing department employee unloadsempty cooperage in the "kick-off" area4 on the first floor,when the accumulation of such empty cooperage becomes ex-cessive a group of 5 basement employees is assigned to thatarea to move it to the elevators.These are usually the same 5employees.At the furtherhearing,itappeared that during 1year these employees received 168 such group assignments,involving about 3,000 man-hours. Each, nevertheless, spendsthe major portion of his timedoing similarfreight work in thebasement,where he is regularly stationed,and the work heperforms on the first floor is indistinguishable from the workofmoving empty cooperage in the basement.5Under these circumstances, we conclude that in view of themajor work interest in common between the Bevo basementfreight-handling employees who are from time to time assignedto first floor work and the other Bevo basement freight-handlingemployees who are not so assigned,and the similar work per-formed in the two locations, all such freight -handling employeesare properly in the bottle-shop unit, for which InternationalUnion of United Brewery, Flour, Cereal, Soft Drink and Dis-tillery Workers of America, CIO, and its Local 187, was certi-fied as exclusive bargaining representative.64The "kick-off " area is a temporary storage area adjacent to the first floor brewing oper-ations, within the brewery area enclosure prescribed by tax regulations5 In accordance with settlement of earlier jurisdictional disputes, freight-handling employeesfrom the Bevo basement assigned for first floor empty-cooperage handling were given brewingdepartment job classifications while they were performing this work and received 81/2 to131/2 cents more per hour than when they were doing the same type of work in the Bevobasement. This differential was accorded to them by the Employer at a time when Local 6 ofthe Teamsters, AFL, claimed jurisdiction over them as part of its brewing department unitAs noted in the original decision, the Board declined to base its unit determination in theinstant case upon factors which would "continue indefinitely the very jurisdiction disputes theparties so earnestly sought to avoid."6Cf. The Curtis Bay Towing Company, 105 NLRB 524, and cases cited therein.